                                                                                                                                                                                                                  
Exhibit 10.1
                                                                                                                                                                      CONFIDENTIAL
TREATMENT
                                                                                                                                                                        REQUEST
PURSUANT TO RULE 24b-2
                                                                                                                                                                                         
CONFIDENTIAL

AMENDMENT No. 5 TO LETTER AGREEMENT DCT-015/2004


This Amendment No. 5 to Letter Agreement DCT-015/2004, dated as of April 30,
2005 (“Amendment No. 5”) relates to the Letter Agreement DCT-015/2004 (the
“Letter Agreement”) between Embraer - Empresa Brasileira de Aeronáutica S.A.
(“Embraer”) and Republic Airline Inc. (“Buyer”) dated March 19, 2004 and which
concerns the Purchase Agreement DCT-014/2004 (the “Purchase Agreement”), as
amended from time to time (collectively referred to herein as “Agreement”). This
Amendment No. 5 is between Embraer and Buyer, collectively referred to herein as
the “Parties”.


 
This Amendment No. 5 sets forth additional agreements between Embraer and Buyer
relative to Aircraft [*].


 
Except as otherwise provided for herein all terms of the Letter Agreement shall
remain in full force and effect. All capitalized terms used in this Amendment
No. 5 that are not defined herein shall have the meaning given in the Letter
Agreement. In the event of any conflict between this Amendment No. 5 and the
Letter Agreement the terms, conditions and provisions of this Amendment No. 5
shall control.


 
WHEREAS, in connection with the Parties’ agreements with respect to
certification and Mutual Support, the Parties have now agreed to amend the
Letter Agreement as provided for below:
 


NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:
 


 

1.  
Aircraft [*]

 
1.1 For purposes of Schedule 5, the Aircraft [*] shall [*]




 

2.  
Miscellaneous

 
All other provisions of the Letter Agreement which have not been specifically
amended or modified by this Amendment No. 5 shall remain valid in full force and
effect without any change.




Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.

 


--------------------------------------------------------------------------------



CONFIDENTIAL



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 5 to Letter Agreement to be
effective as of the date first written above.




EMBRAER - Empresa Brasileira de Aeronáutica S.A.
Republic Airline Inc.
 
By /s/ Antonio Luiz Pizarro Manso
Name: Antonio Luiz Pizarro Manso
Title: Executive Vice-President Corporate & CFO
 
 
By /s/ Bryan Bedford
Name: Bryan Bedford
Title: President
 
 
By /s/ Flavio Rimoli
Name: Flavio Rimoli
Title: Senior Vice President and General Counsel
 
Date: April 30, 2005
Place: Indianapolis
 
 
 
Date: April 30, 2005
Place: Sao Jose dos Campos, SP, Brazil
 
 





Witness: /s/ Carlos Martins Dutra                                 Witness: /s/
Lars-Erik Arnell

Name: Carlos Martins Dutra                                  Name: Lars-Erik
Arnell

